Ludeling, C. J.
The insolvent succession of George W. Rawls was opened in the parish of Webster, his surviving wife administered the estate and filed a tableau of debts, on which she placed herself as a privileged creditor for $1000, under the widow’s homestead act of 1852, No. 255,
Her claim is opposed on the grounds that at the time Rawls died he *561did not reside in Louisiana; that one of the creditors has a privilege on the buildings for materials furnished.
The evidence shows that Rawls had resided in Louisiana many years' and up to within about three months before his death; that he left the State, probably with the intention of abandoning his wife, and that he died in St. Louis shortly after this. The wife always resided in Louisiana, where she was married; nor is it shown that Rawls ever acquired a domicile any where else.
The privilege conferred on the widow in necessitous circumstances is superior to all other privileges, except those of the vendor and those to secure the payment of expenses incurred in selling the property. C. C. 3252.
The motion to dismiss the appeal for want of a bond, in-favor of the clerk, because the same person is clerk of the district court, is frivolous.
It is ordered that the judgment of the parish court be affirmed with costs of appeal.